DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits in response to application #16/433,457 filed on 06/06/2019 in which claims 1-20 have been presented for prosecution below.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 06/06/2019 has been considered and placed of record. An initialed copy is attached herewith.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowed over the prior art of record.
The prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination,
As in claim 1: system comprising: a controller configured to selectively command one or more of the multiple rechargeable packs to begin at least one of discharging and charging, each of the multiple rechargeable packs defining a respective state of charge…wherein the controller includes a processor and tangible, non-transitory memory on which instructions are recorded, execution of the instructions by the processor causing the controller to: obtain an estimated end of trip time based in part on information provided by a user; determine a discharging time for the at least one auxiliary pack; when the estimated end of trip time is greater than the discharging time, delay the discharging of the at least one auxiliary pack until the respective state of charge of the at least one primary pack reaches a first threshold; and when the estimated end of trip time 
As in claim 14 is directed a method of controlling operation of a device, the method comprising: configuring the controller to selectively command one or more of the multiple rechargeable packs to begin at least one of discharging and charging, each of the multiple rechargeable packs defining a respective state of charge… 18P049230obtaining an estimated end of trip time based in part on information provided by a user, via the controller; determining a discharging time for the at least one auxiliary pack, via the controller; delaying the discharging of the at least one auxiliary pack until the respective state of charge of the at least one primary pack reaches a first threshold, when the estimated end of trip time is greater than the discharging time, via the controller; and beginning the discharging of the at least one auxiliary pack, when the estimated end of trip time is less than or equal to the discharging time, via the controller.
Claims 2-13 and 15-20 depend either directly or indirectly from respectively one of claims 1 and respectively 14 and thus are allowed for the same reasons.
Examiner found the closest prior art of record to Nishikawa US 2014/0167657 in which a battery module group(101)(Fig. 1) including a plurality of battery modules(Gr). Cell information is supplied from each battery module(100) of the battery module group to a charge/discharge controller(111). The charge/discharge controller controls the turning on and off of a plurality of switching elements(SW) of a connector(102) based on the supplied cell information of each battery module(see ¶[0053]-[0056],[0060]-[0063]).
However, Nishikawa’s charge/discharge controller is not configured to: “obtain an estimated end of trip time based in part on information provided by a user; determine a discharging time for the at least one auxiliary pack; when the estimated end of trip time is greater than the discharging time, delay the discharging of the at least one auxiliary pack until the respective state of charge of the at least one primary pack reaches a first threshold; and when the estimated end of trip time is less than or equal to the discharging time, begin the discharging of the at least one auxiliary pack”, as recited. 
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
US 2014/0167657 to Nishikawa discloses the general state of the art regarding a battery system, battery control device, electric vehicle, mobile body, and power source device.
Karlson et al., (Karlson) US 2015/0329008 discloses battery systems operable in a backup mode and related methods.
US 2019/0054838 to Stee et al., (Stee) discloses the general state of the art regarding selections of range for an electric device having a rechargeable energy storage unit.
US 2014/0159671 to Kawahara et al., (Kawahara) discloses the general state of the art regarding a battery control circuit for reducing power consumption.
USPAT 8,629,657 to Kishiyama et al., (Kishiyama) discloses the general state of the art regarding a state of charge.
USPAT 8,405,355 to Minarcin et al., (Minarcin) discloses the general state of the art regarding a method and device for reporting the characteristic of an energy storage system.
US 2012/0194130 to PATINO et al., (PATINO) discloses the systems and methods to detect a failure of a subset of component power packs within a multiple.
USPAT 8,120,320 to Cawthorne discloses the general state of the art regarding a battery control system and method for updating minimum and maximum energy storage values.
USPAT 5,889,386 to Koenck discloses the general state of the art regarding a battery conditioning system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        April 8, 2021